IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THE BRYN MAWR TRUST COMPANY,           : No. 230 MAL 2017
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
NANCY WHITE QUINN A/K/A NANCY          :
WHITE-QUINN AND OCCUPANTS,             :
                                       :
                    Petitioners        :


                                   ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.